Title: To James Madison from Alexander J. Dallas, 5 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        5 May 1815.
                    
                    I send inclosed a report of the Board officers, respecting Surgeons, Judge Advocates, and Chaplains. The next report, probably the concluding one, will be upon Garrisons, Forts &c. As soon as they have closed the business referred to them, I propose, with your approbation, to write a letter of thanks to them, and to request that they will return to their respective commands, until further orders. From the materials now in your possession, I think an organization may be compleated in a few days, as satisfactory as the nature of the case admits. I have met with little trouble except from the

western officers, led by Col. Owings. I believe them to be the authors of the anonymous attack on Genl. Bissel, and principally with a view, at this time, to introduce Col. Owings, instead of the General, into the peace establishment. Even, however, if Genl. Bissel were set aside, the pretensions of Col. Owings are too humble to be compared with the claims of thirty other Colonels. General Mc.Arthur’s confidential report places him in the lowest grade of military character. As to Genl. Bissel, the Board of Officers declined reading the anonymous attack; and General Brown has spoken of him in the most favorable terms. The abuse evidently flows from a personal source; but further enquiry may enable me to inform you, how far he is obnoxious in the western country. His station might be changed; but I believe that we have gone too far, to attempt to exclude him for [sic] the arrangement, upon such a doccument.
                    Mr. Monroe will give you a view of the despatches, which have been received from France. Those from Mr. Crawford and Mr. Adams are abridged accounts of what we see in the Journals. Mr. Crawford has doubted, in the first instance, Napoleon’s success. He will take advantage of any overture, to press our claims on France; and I expect to find that both England and France will try us, in the way of courtship, before they again attempt to coerce us by ill usage. All our Ministers were assembled at Paris (except Mr. Clay, who left it for England on the 17. of March) at the latest date of the dispatches, but there is no intimation that Mr. Gallatin & Mr. Bayard have received an account of their appointments; nor that Mr Crawford accepts the War Department; and it would seem that they meant to embark in the Neptune, at Brest. At first, I conjectured that Mr. Clay had gone to England to embark for America, and that the other Gentlemen meant to remain in Europe, upon their new appointments, leaving the Neptune to bring Mr. Crawford home; but, on reflection, I think the other view more correct.
                    The correspondence between Mr. Ervine and Mr. Morris is important. The news of peace had changed the tone of Spain; and the subsequent events of the war will make her humble. It is in our power to speak to her in language of defiance, but the state of things abroad, and the state of public sentiment at home, seem to recommend a conciliatory course. We can deal better with Spain detached from England, and jealous of her designs, at the present crisis, than by protracting the duration of our existing differences, until the two powers become again united for some common object. Upon the elevated ground, which we now occupy before the world, we shall lose nothing by meeting Spain more than half way; and the interference of England is not likely at this time to embarrass us. If we should ultimately be obliged to take strong measures as to the Floridas, the more we have done to render them unnecessary, the more certain we may be of the support of the nation, and of Congress. I presume that the special mission, of which Mr. Morris first speaks, will not be appointed; but it is probable that new

Credentials will be sent to Mr. Onis. The letter which Mr. Monroe has written to Mr. Onis seems, therefore, to place the question on its best footing; and the answer to it must furnish the clue for further proceedings. I am, Dr Sir, most respectfully & faithfully, Yrs.
                    
                        A. J. Dallas
                    
                    
                        Mr. Monroe will state to you his conversation and correspondence with Mr. Baker, relative to the surrender of the Posts. I think there is palpable evasion in Mr Bakers course; and I hope you will think it right, to call for the fixing of a day, beyond which there shall be pretext allowed for a postponement of the surrender. It may be thought, that we have already suffered too great a delay, considering the experience we have had on similar occasions.
                        
                            A. J. D.
                        
                    
                